UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6892


MALCOLM MUHAMMAD,

                    Plaintiff - Appellant,

             v.

EARL BARKSDALE, Warden, Red Onion State Prison; G. BAKER, Institutional
Program Manager (IPM) of Red Onion State Prison; DWAYNE TURNER, Unit
Manager/Administrative Reviewer of Red Onion State Prison; ARTRIP, Evidence
Based Practice (EBP) Manager of Red Onion State Prison; WALTER SWINEY,
Unit Manager at B Building of Red Onion State Prison; ROY SYKES, LCA
Internal Status Reviewer; L.R. COLLINS, Sergeant of Red Onion State Prison; A.
DAVID ROBINSON, Chief of Corrections Operations; P. SCARBERRY, Food
Service Director at Red Onion State Prison,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:16-cv-00328-JLK-PMS)


Submitted: December 18, 2918                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Malcolm Muhammad appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.       Muhammad v.

Barksdale, No. 7:16-cv-00328-JLK-PMS (W.D. Va. July 10, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2